In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-502 CV

____________________


IN RE MICHAEL WAYNE OSBORNE




Original Proceeding



MEMORANDUM OPINION 
	On November 28, 2005, Michael Wayne Osborne filed a petition for writ of
mandamus.  Currently under indictment for falsely holding oneself out as a lawyer and for
theft, Osborne complains of the trial court's failure to rule on his motion requesting
admonishments regarding self-representation, and on his motion for discovery and
inspection. Although the issue presented by the relator contends the trial court failed to
rule on his motion for discovery and inspection, in the body of the petition Osborne claims
the trial court denied all of his motions.   
	Osborne also complains that the trial court abused its discretion by sustaining
Osborne's motion for order of referral on his motion to recuse the trial judge, without first
providing a ten day notice.   Had notice been provided, Osborne argues, he would have
proven that the trial judge had a bias.  The relator asks this Court to order the trial judge
to recuse himself from the cases.  From the attachments to the petition, it appears the order
of referral was signed March 10, 2005, the administrative judge gave notice of hearing on
the motion to recuse on April 19, 2005, the hearing was conducted April 27, 2005, and
the order denying the motion was signed the same day. 
	To obtain mandamus relief in a criminal matter, the relator must show that he has
no other adequate remedy at law to address the alleged error and that the act the relator
seeks to compel is ministerial. State ex rel. Hill v. Court of Appeals for Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001); Dickens v. Second Court of Appeals, 727
S.W.2d 542, 550 (Tex. Crim. App. 1987).  The relator has not shown that he is entitled
to the relief requested in the petition.  See Tex. R. App. P. 52.3(j).  The petition for writ
of mandamus is denied.  
	WRIT DENIED.
									PER CURIAM
Opinion Delivered December 15, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.